Name: Council Regulation (EEC) No 870/77 of 26 April 1977 authorizing the Member States to grant a premium for the slaughter of certain adult bovine animals for slaughter during the 1977/78 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/ 14 Official Journal of the European Communities 29. 4. 77 COUNCIL REGULATION (EEC) No 870/77 of 26 April 1977 authorizing the Member States to grant a premium for the slaughter of certain adult bovine animals for slaughter during the 1977/78 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Whereas the intervention price applicable in the beef and veal sector has been fixed for the marketing year 1 977/78 at a level below that resulting from the appli ­ cation of Article 6 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2 ), as last amended by Regulation (EEC) No 425/77 (3 ) ; whereas, therefore, the Member States should be authorized to grant aid once again to producers who specialize in cattle production, since the danger of a fall in their incomes persists in view of the short-term propects of the Community market in beef and veal ; Whereas this objective could be attained by granting a premium for the slaughter of certain adult bovine animals for slaughter, of Community origin , other than cows ; Whereas such a premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4 ), as last amended by the Act of Accession ; whereas, however, participation of the European Agri ­ cultural Guidance and Guarantee Fund in the financing of this premium should be limited , HAS ADOPTED THIS REGULATION : Article 1 1 . The Member States are hereby authorized to grant, during the 1977/78 marketing year, a premium to producers for the slaughter of certain adult bovine animals for slaughter, of Community origin , other than cows . 2 . The amount of the premium , which may vary over a period of time , may not in any ease exceed 45 units of account per adult bovine animal of an average weight to be determined. The amount of the premium shall be calculated in such a way that, when a premium is granted, the sum of the market price recorded in the Member State availing itself of the authorization referred to in para ­ graph I and of the amount of the premium actually granted does not exceed, on average and for the dura ­ tion of the 1977/78 marketing year, 85 % of the guide price applicable in that Member State . That sum may, at no point, exceed 88 % of the latter price . Article 2 The intervention purchase price for meat obtained from animals for which a premium has been granted shall be reduced by the amount of the premium actu ­ ally granted . Article 3 By way of derogation from Article 3 ( 1 ) of Regulation (EEC) No 729/70 , financing by the European Agricul ­ tural Guidance and Guarantee Fund shall be limited to 25 % of the amount of the premiums actually granted . A rtic/e 4 1 . The detailed rules for implementing this Regula ­ tion shall be adopted in accordance with the proce ­ dure laid down in Article 27 of Regulation (EEC) No 805/68 . 2 . The rules referred to in paragraph 1 may include inter alia : (a) a definition of the categories and qualities of animals for which a premium can be granted ; (b) measures necessary to avoid , for live animals and meat, disturbances of trade resulting from the application of the. system of premiums ; (c) the conditions under which premiums may be granted when adult bovine animals for slaughter are first put on the market . Article 5 This Regulation shall enter into force on 1 May 1977. (  ) OJ No C 9 .?, 18 . 4 . 1977 , p. I I. (-') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (&gt;) OJ No L 61 , 5 . 3 . 1977, p. 9 . H OJ No L 94, 28 . 4 . 1970, p. \ 1 . 29 . 4. 77 No L 106/ 15Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 April 1977. For the Council The President J. SILKIN